       Case 3:20-cv-02039-JPW Document 29 Filed 02/02/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


ERIN SKALDE and JARROD
SKALDE,                                     NO: 3:20-cv-02039-JPW

            Plaintiffs,
vs.

LEMIEUX GROUP, L.P.,
PITTSBURGH PENGUINS L.P., and
CLARK DONATELLI,

            Defendants Plaintiff.



                                    ORDER

      Upon consideration of the Motion to Withdraw Appearance, it is hereby

ORDERED that the Motion is GRANTED and Thomas H. Suddath, Jr. and the

law firm of Reed Smith LLP shall remain as counsel for Defendants Lemieux

Group, L.P., and Pittsburgh Penguins L.P.


                                     BY THE COURT:


                                       s/ Jennifer P. Wilson
                                     ________________________, J.
